DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In view of amendments submitted on 05/06/2021, claim rejections under 35 U.S.C. §§ 112(a) and 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, Applicant argues that “the mating threads of Gruenbacher must be aligned and mated before the reservoir is received within the first recess of the base, not after the reservoir and the first recess complementary structures are seated together, as recited in the claim” (emphasis original).  The Examiner respectfully disagrees.
Specifically, a recitation of a “complementary structure” does not imply a requirement for an order of operation for assembly.  The Examiner suggests further amending to strengthen Applicant’s argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first recess having complementary features" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 is an incomplete sentence. 
Appropriate correction is required.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain elements.  
Regarding claim 1, the term “the reservoir and the first recess are aligned” is being interpreted in light of the specification.  The published specification discusses “the guide members and wick are properly aligned with the recesses and heater, respectively”; “the cover and reservoir are correctly aligned”; “align the reservoir with the heater”, and the cover being in operating alignment with the reservoir (Abstract, paragraphs [0023], [0025], [0027], respectively).  An specific alignment between the reservoir and the first recess of the base is not discussed in the specification.  A review of the drawings imply that a proper alignment between the reservoir and the first recess to mean that the reservoir is rotated such that one of the guide members is facing the switch 15 and the other guide member is facing away from the switch 15.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation that recites “when the reservoir is inserted into and misaligned relative to the first recess, the guide members prevent the cover from establishing the functional electrical connection between the battery 
Claim 12 also recites a misalignment between the reservoir and the first recess and is rejected for substantially similar reasons as claim 1.
Claims 2-10 and 13-14 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 1 recites the limitation "the complementary structures".  There is insufficient antecedent basis for the plural version of this limitation in the claim.
Claims 2-10 and 14 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 13 merely recites previously introduced elements without further limiting terms.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170072085 (hereinafter Gruenbacher) in view of U.S. Patent Application Publication No. 20170072084 (hereinafter Gruenbacher'084), U.S. Patent No. 4621768 (hereinafter Lhoste), U.S. Patent Application Publication 20090196586 (hereinafter Hasik), and U.S. Patent No. 6742444 (hereinafter Lai).
Regarding claim 1, Gruenbacher discloses the reservoir (interior of the reservoir 59, Fig. 7, reproduced below, Gruenbacher) having disposed therein a wick (capillary tube 80, Fig. 7, Gruenbacher) that has a lower portion in contact with the volatile liquid (fluid composition 52, Fig. 7, Gruenbacher), an upper Gruenbacher) protruding from the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher), the reservoir having a plurality of guide members (the threads on the exterior of the reservoir 57, paragraph [0051] and Fig. 7, Gruenbacher) disposed symmetrically around the wick (capillary tube 80, Fig. 7, Gruenbacher).

    PNG
    media_image1.png
    342
    254
    media_image1.png
    Greyscale

Additionally, Gruenbacher discloses a base (housing 12, Fig. 3, reproduced below, Gruenbacher) having a first recess (holder 24, Fig. 3, Gruenbacher) which indirectly contacts at least a portion of the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher) and configured to receive the reservoir (as Gruenbacher discloses that the holder 24 is configured to receive exterior 57, it logically follows that Gruenbacher also discloses that the holder 24 is configured to receive the interior of the reservoir 59, Fig. 7, Gruenbacher).

    PNG
    media_image2.png
    382
    270
    media_image2.png
    Greyscale

Additionally, Gruenbacher discloses a cover (lid 54, Fig. 7, Gruenbacher) having disposed therein a heater (die 92 comprises a heating element, paragraph [0082] and Fig. 8, Gruenbacher), the cover being set (receiving and holding, paragraph [0043], Gruenbacher) upon to the base (housing 12, Fig. 3, Gruenbacher) and adapted to establish a functional electrical connection between the battery (“[t]he power source may be located in the interior 21 of the housing 12, such as a disposable battery”, paragraph [0045], Gruenbacher) and the heater (die 92 comprises a heating element, paragraph [0082] and Fig. 8, Gruenbacher) when set upon to the base (“electrical contacts 48 disposed on the interior 21 of the housing couple with the internal or external power source and couple with electrical contacts on the microfluidic delivery member of the cartridge to power the die”, paragraph [0046] and Figs. 3 and 8, Gruenbacher), and having an Gruenbacher); wherein, when the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher) and the first recess (holder 24, Fig. 3, Gruenbacher) are aligned (when the reservoir is intended to be right-side up while inside the first recess) and the cover (lid 54, Fig. 7, Gruenbacher) is set upon the base (housing 12, Fig. 3, Gruenbacher), each of the plurality of guide members (the threads on the exterior of the reservoir 57, paragraph [0051] and Fig. 7, Gruenbacher) is received within one of the plurality of guide recesses (the spaces between the threads on the lid 54, Fig. 7, Gruenbacher) and the wick (capillary tube 80, Fig. 7, Gruenbacher) is centrally disposed (Fig. 7, Gruenbacher); and wherein, when the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher) is inserted into and misaligned relative to (if the reservoir is rotated) the first recess (holder 24, Fig. 3, Gruenbacher), the cover (lid 54, Fig. 7, Gruenbacher) is prevented from establishing the functional electrical connection (“[t]he power source may be located in the interior 21 of the housing 12, such as a disposable battery”, paragraph [0045], Gruenbacher) between the battery and the heater (die 92 comprises a heating element, paragraph [0082] and Fig. 8, Gruenbacher).  To clarify, rotating the reservoir such that the electrical contacts 74 on the lid is not aligned with the electrical contacts 48 on the housing 12.
Gruenbacher does not explicitly disclose a plurality of guide members extending beyond the upper portion of the wick; a complementary structure; a cover having disposed therein a cylindrical heater, the cover being closeable upon or fastenable to the base; and the guide members prevent the cover from seating on the base.
Lhoste is directed toward a device for diffusing volatile liquids.  Lhoste teaches a plurality of guide members (thread 16, Figs. 6-7, reproduced below, Lhoste) extending beyond the upper portion of the wick (wick holder 11 extends beyond the wick, Fig. 7, reproduced below, Lhoste).

    PNG
    media_image3.png
    193
    168
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Lhoste to include a plurality of guide members extending beyond the upper portion of the wick.  One skilled in the art Lhoste, col. 2, ll. 59-60.
However, Gruenbacher does not explicitly disclose a complementary structure; a cover having disposed therein a cylindrical heater, the cover being closeable upon or fastenable to the base; and the guide members prevent the cover from seating on the base.
Hasik is directed toward heater contact assembly for volatile liquid dispenser.  Hasik teaches a cover having disposed therein a cylindrical heater (contacts 32, paragraph [0040] and Fig. 1, reproduced below, Hasik).  Examiner notes that Hasik teaches “[b]oth contacts 34, 36 are placed in direct contact with the heating element 28. The contacts 34, 36 are preferably made of aluminum so as to provide an efficient electrical path and good heat conductivity” (paragraph [0039], Hasik).

    PNG
    media_image4.png
    500
    230
    media_image4.png
    Greyscale

Additionally, Hasik teaches whereby if the wick is centrally disposed within the heater, the cover can be closed upon or fastened to the base, and a functional electrical connection can be established between the heater and the battery (Figs. 1 and 2 demonstrate a fully assembly evaporator with the wick being aligned centrally with the through bore 24, paragraph [0027], Hasik).
Examiner takes the position that if the wick is not aligned with the through bore 24, the cover cannot be fully assembled and the cover will not fully seat onto the reservoir, which in turn prevents the cover from closing/fastening onto the base and making an electrical connection between the heater and the battery.
Gruenbacher to incorporate the teachings of Hasik to include a cover having disposed therein a cylindrical heater; and whereby if the wick is not centrally disposed within the heater, the cover cannot be closed upon or fastened to the base, and a functional electrical connection cannot be established between the heater and the battery.  One skilled in the art would have been motivated to combine the references because doing so would transfer additional heat to the wick while reducing the amount of heat that reaches other components.  See Hasik, paragraph [0041].
However, the cited prior art reference do not explicitly teach a complementary structure; the cover being closeable upon or fastenable to the base; and the guide members prevent the cover from seating on the base.
Gruenbacher’084 is directed toward a vaporizer and a cartridge having an outer cover.  Gruenbacher’084 teaches the cover being closeable upon or fastenable to the base (“[i]f the outer cover 40 of the cartridge 26 is not sealably engaged with the housing 12, some air may escape through the gap between the outer cover 40 and the housing 12”, paragraph [0132], Gruenbacher’084).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Gruenbacher’084 to include the cover being closeable upon or fastenable to the base.  One skilled in the art would have been motivated to combine the references because doing so would provide a safe and ergonomic surface for a user to grasp as the user to insert and remove the cartridge from the housing without damaging the microfluidic delivery unit.  See Gruenbacher’084, paragraph [0096].
However, the cited prior art reference do not explicitly teach a complementary structure; and the guide members prevent the cover from seating on the base.
Lai is directed toward electric heating apparatus capable of creating vapor.  Lai teaches “at least one electrical connector adapted to electrically connect with at least one complementary electrical connector” (col. 1, ll, 55-58).  Lai also teaches that “although a ledge 62 and a vertical hole 48 are here disclosed as the mechanism whereby the tank 18 and the control module 20 are releasably engageable with each other, other complementary engagement mechanisms may also be employed” (col. 4, ll. 33-36).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Lai to include a complementary structure; and the guide members prevent the cover from seating on the base.  One Lai, col. 1, ll. 62-64.
Claim 11 recites substantially similar limitations with the exception of not reciting the misalignment between the reservoir and the first recess.  Consequently, claim 11 is rejected for substantially similar reasons as claim 1.  Claim 12 captures the misalignment between the reservoir and the first recess, and is rejected for substantially similar reasons as discussed in claim 1.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, the cited prior art references teach wherein closing or fastening the cover (lid 54 with contacts 74, Fig. 7, Gruenbacher) to the base creates a conductive path between the heater (contacts 32, paragraph [0040] and Fig. 1, Hasik) and the battery (“electrical contacts 48 disposed on the interior 21 of the housing couple with the internal or external power source and couple with electrical contacts on the microfluidic delivery member of the cartridge to power the die (i.e., heating element)”, paragraph [0046] and Figs. 3 and 8, Gruenbacher).
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above. Gruenbacher) to the base (paragraph [0046], Gruenbacher) enables operation of a switch that permits current to flow (“[t]he housing 12 may include a power switch on exterior 23 of the housing 12”, paragraph [0046], Gruenbacher) between the battery (“a disposable battery or a rechargeable battery”, paragraph [0045], Gruenbacher) and the heater (contacts 32, paragraph [0040] and Fig. 1, Hasik).
Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above. Additionally, Gruenbacher discloses wherein the battery is a disposable battery (“[t]he power source maybe located in the interior 21 of the housing 12, such as a disposable battery or a rechargeable battery”, paragraph [0045], Gruenbacher).
Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above. Additionally, Gruenbacher discloses wherein the battery is a disposable battery (“[t]he power source maybe located in the interior 21 of the housing 12, such as a disposable battery or a rechargeable battery”, paragraph [0045], Gruenbacher).
Regarding claim 6, the cited prior art references teach all of the limitations of claim 5, which claim 6 depends upon, as discussed above. Additionally, Gruenbacher discloses wherein the battery is rechargeable in situ (“recharging base”, paragraph [0045], Gruenbacher).
Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above. Additionally, Gruenbacher provides an implicit disclosure of a microcontroller and firmware adapted to control the temperature of the heater (“the delivery system can be programmed to ... to turn-on the delivery system, increase the heat or fan speed, and/or step-up the delivery of the fluid composition from the delivery system when it is needed”, paragraph [0097], Gruenbacher).
However, Gruenbacher does not explicitly disclose a microcontroller and firmware adapted to control the temperature of the heater.
Gruenbacher’084 is directed toward a vaporizer and a cartridge having an outer cover.  Gruenbacher’084 teaches a microcontroller and firmware (die 92 will be controlled by a microcontroller or microprocessor provided in the housing 12, paragraph [0090], Gruenbacher’084) adapted to control the temperature of the heater.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruenbacher to incorporate the teachings of Gruenbacher’084 to include a microcontroller and firmware adapted to control the temperature of the heater.  Gruenbacher’084, paragraph [0090].
Regarding claim 9, the cited prior art references teach all of the limitations of independent claim 1, which claim 9 depends upon, as discussed above. Additionally, Gruenbacher discloses wherein the first recess (holder 24, Fig. 3, Gruenbacher) is shaped so as to define a channel (the air flow channel 34 and the air flow path 46, paragraph [0121] and Fig. 7, Gruenbacher) for the passage of air between the reservoir (interior of the reservoir 59, Fig. 7, Gruenbacher) and the interior of the first recess (holder 24, Fig. 3, Gruenbacher).
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 1, which claim 14 depends upon, as discussed above. Additionally, Gruenbacher discloses wherein the plurality of guide members (the threads on the exterior of the reservoir 57, paragraph [0051] and Fig. 7, Gruenbacher) orients (if the threads are properly threaded the wick is oriented vertically) the wick (Figs. 1 and 2 demonstrate a fully assembly evaporator with the wick being aligned centrally with the through bore 24, paragraph [0027], Hasik) to be received within the heater (contacts 32, paragraph [0040] and Fig. 1, Hasik).

8 is rejected under 35 U.S .C. 103 as being unpatentable over Gruenbacher in view of Gruenbacher'084, Lhoste, Hasik, Lai, and further in view of U.S. Patent Application Publication No. 2002066967 (hereinafter Bartsch).
Regarding claim 8, the cited prior art references teach all of the limitations of claim 7, which claim 8 depends upon, as discussed above.  Additionally, the cited prior art references teach the firmware (die 92 will be controlled by a microcontroller or microprocessor provided in the housing 12, paragraph [0090], Gruenbacher’084).
However, the cited prior art references do not explicitly teach wherein the firmware is programmed to enter a fast-heating mode when the heater is started from a cold state.
Bartsch is directed toward a dispensing device for dispensing scents that include insecticides.  See paragraph [0048].  Bartsch teaches wherein the firmware (computer program, claim 32, Bartsch) is programmed to enter a fast-heating mode (“the heater settings and durations at the different settings may be used to quickly bring the heater up to the desired temperature”, paragraph [0131] and Fig. 13, Bartsch) when the heater is started from a cold state (a single control which controls the activation of the aromatic materials from a resting state to an activated state ... control the operation of the heater 132”, paragraph [0124], Bartsch).
Gruenbacher to incorporate the teachings of Bartsch to include a firmware is programmed to enter a fast-heating mode when the heater is started from a cold state.  One skilled in the art would have been motivated to combine the references because doing so would quickly bring the heater up to the desired temperature.  See Bartsch, paragraph [0131].

Claim 10 is rejected under 35 U.S .C. 103 as being unpatentable over Gruenbacher in view of Gruenbacher'084, Lhoste, Hasik, Lai, and further in view of U.S. Patent Application Publication No. 20100051598 (hereinafter Butler).
Regarding claim 10, the cited prior art references teach all of the limitations of independent claim 1, which claim 10 depends upon, as discussed above. Additionally, the cited prior art references teach wherein an opening (orifice 42, Fig. 7, Gruenbacher) in an upper surface of the cover (lid 54, Fig. 7, Gruenbacher) defines a chimney (perimeter 65, Fig. 7, Gruenbacher) through which the volatile liquid (fluid composition 52, Fig. 7, Gruenbacher), after evaporation from the wick (capillary tube 80, Fig. 7, Gruenbacher) by operation of the heater (contacts 32, paragraph [0040] and Fig. 1, Hasik), exits the Gruenbacher), the chimney (perimeter 65, Fig. 7, Gruenbacher) being on the upper surface of the cover (outer cover 40, Fig. 7, Gruenbacher).
However, the cited prior art references do not explicitly teach the chimney being surmounted by a raised rim which extends above the upper surface of the cover.
Butler is directed toward a device for evaporating a volatile liquid.  Butler teaches the chimney being surmounted by a raised rim (reference number 7, Fig. 1, reproduced below, Butler) which extends above the upper surface of the cover.

    PNG
    media_image5.png
    355
    257
    media_image5.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Gruenbacher, with the chimney as taught by Butler as both elements are equivalents known for the same purpose of expelling a vaporized form of a volatile liquid out of a device.  Additionally, the substitution would produce predictable results (i.e., expulsion of the vaporized form of a volatile liquid out of the device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761